Lathrop, J.
In Bates v. Old Colony Railroad, 147 Mass. 255, the plaintiff had a contract similar to the one in the case at bar, and also a season ticket. It was held that he had no right, by virtue of the season ticket alone, to ride in the baggage car; and that,, if the contract were construed in the manner most favorable to the plaintiff, namely, so as to include only injuries occasioned by his riding -in the baggage car, still he could not recover for such injuries. The question whether the contract *508ought to be construed to include injuries to which riding in the baggage car did not contribute was not decided.
This question is now presented to us, and we are of opinion that the contract does include such injuries. The contract, after reciting that the railroad company does not allow passengers to ride in the baggage cars of any of its trains, and that the undersigned (the plaintiff) “is desirous of riding in such car for the more convenient despatch of his business as an express-man,” proceeds as follows: “ it is understood and agreed that, in consideration of said company allowing him to ride in baggage cars on its trains, the undersigned will assume all risk of accidents and injuries resulting therefrom, and will hold said company free and discharged from all claims and demands in any way growing out of any injuries received by him while so riding.”
It seems to us that the natural and fair import of the words used was that the plaintiff should take the risk of all injuries received by him while riding in the baggage car, however arising. The place where he was riding was one in which the defendant was under no obligation to carry him. The contract gave the plaintiff a privilege which he sought for his own convenience. That it was a valid contract cannot be questioned since the decision in Bates v. Old Colony Railroad, ubi supra. See also Quimby v. Boston & Maine Railroad, 150 Mass. 365.
In accordance with the terms of the report, there must be judgment on the verdict for the defendant. Bo ordered.